UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILLIAM TERRELL SHAW,                         )
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )       Civil Action No. 22-0832(UNA)
                                              )
SEMIRA NEGASI, et al.,                        )
                                              )
                              Defendants.     )


                                  MEMORANDUM OPINION


       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se complaint. The Court will grant the application and dismiss the complaint without

prejudice.


       Plaintiff submits his complaint on a preprinted form titled “Complaint for Violation of

Civil Rights.” In Section I, where plaintiff would fill in plaintiff’s and defendants’ names and

contact information, plaintiff writes, “SEE ATTACHED.” ECF No. 1 at 2 (page numbers

designated by CM/ECF). Attached to the preprinted form are several documents, and because

plaintiff has highlighted certain information on these documents, the Court presumes that the

named defendants are three members of the administrative staff of Friendship Terrace, the

Metropolitan Police Department, the law firm representing plaintiff’s landlord, and, it appears,

the Bishop of the Episcopal Diocese of Washington. ECF No. 1 at 4-6, 11. Section II of the

form, where plaintiff should indicate the basis of the Court’s jurisdiction, is blank, ECF No. 1 at

7, as is Section III, where plaintiff should state his claim, ECF No. 1 at 8. The only section

plaintiff completed, Section V, is a demand for an award of $5 million. ECF No. 1 at 11.


                                                  1
       Given the total absence of factual allegations, the complaint fails to meet the minimum

pleading standard set forth in Federal Rule of Civil Procedure 8. Plaintiff not only fails to set

forth a basis for this Court’s jurisdiction, but also fails to include a short and plain statement of

the claim showing that he is entitled to relief. See Fed. R. Civ. P. 8(a). As drafted, the complaint

does not give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. See Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).


       A separate Order will issue.


DATE: March 29, 2022                                   /s/
                                                       AMIT P. MEHTA
                                                       United States District Judge




                                                   2